tcmemo_2012_349 united_states tax_court elizabeth h ratcliffe a k a elizabeth h hiatt petitioner v commissioner of internal revenue respondent docket no filed date richard eugene marsh jr for petitioner amy dyar seals for respondent memorandum opinion guy special_trial_judge this matter is before the court on petitioner’s motion for litigation and administrative costs filed pursuant to sec_7430 and rule respondent filed a response opposing petitioner’s motion and petitioner filed a reply to respondent’s response as discussed in detail below we conclude that respondent’s position in these proceedings was substantially justified and consequently we will deny petitioner’s motion background the following facts which are not in dispute are derived from the pleadings petitioner’s motion and related papers and the parties’ stipulation of facts and exhibits attached thereto at the time the petition was filed petitioner resided in north carolina petitioner married ian ratcliffe in and resided with him in a home in north carolina mr ratcliffe’s residence that he had acquired before their marriage on date mr ratcliffe and petitioner cosigned as grantors a deed_of_trust pledging mr ratcliffe’s residence as security for a dollar_figure home equity line of credit with beneficiary branch banking trust co exhibit a to the deed_of_trust a legal description of the encumbered property states that the property is currently owned by ian k ratcliffe and elizabeth h ratcliffe 1unless otherwise specified rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code as amended petitioner and mr ratcliffe separated in date and petitioner moved out of mr ratcliffe’s residence petitioner and mr ratcliffe were granted a judgment of divorce on date and agreed that mr ratcliffe’s residence remained his sole and separate_property on date petitioner purchased a home and began using it as her principal_residence petitioner subsequently filed an amended federal_income_tax return for treating the purchase as if it had occurred on date and claiming an dollar_figure first-time_homebuyer credit pursuant to sec_36 fthbc or credit the internal_revenue_service irs processed petitioner’s amended_return for and issued a refund to her of dollar_figure in respondent initiated an examination of petitioner’s amended_return for during the examination process petitioner was assisted by an attorney who provided the irs with a copy of form hud-1 settlement statement prepared in connection with petitioner’s purchase of her new residence a copy of her divorce decree and related information on date respondent mailed to petitioner a notice_of_deficiency for disallowing the dollar_figure fthbc and determining an accuracy-related_penalty of dollar_figure under sec_6662 on date petitioner executed a retainer agreement and hired richard e marsh jr as her legal counsel petitioner paid mr marsh an initial retainer fee of dollar_figure and he prepared and filed with the court a timely petition for redetermination challenging the notice_of_deficiency the petition included allegations that respondent had erred in determining that petitioner was not eligible for the fthbc and that petitioner did not qualify as a first-time_homebuyer as defined in sec_36 on date respondent filed an answer to the petition denying that he had erred as petitioner alleged on date appeals team manager janet burke sent a letter to petitioner indicating that her case had been forwarded to respondent’s office of appeals appeals_office for an independent review by letter dated date appeals officer dawn spagnola invited petitioner to contact her for purposes of arranging a telephone conference mr marsh responded to appeals officer spagnola by letter dated date providing her with copies of petitioner’s settlement statement and divorce decree mr marsh stated in his date letter that petitioner was not married on the date she purchased her new principal_residence and that she had never owned a home until she purchased her new residence on date in a letter to appeals officer spagnola dated date mr marsh offered to provide any additional information that she might need to resolve the matter and requested an appeals_office conference by letter dated date mr marsh again requested a meeting with appeals officer spagnola on date the appeals_office closed the matter and returned petitioner’s case to respondent’s area_counsel to prepare for trial on date respondent’s counsel elizabeth m bux wrote a letter to mr marsh stating in relevant part the issue in this case is the application of the first time home buyer credit your client is not eligible for this credit because she owned property within the three years prior to the purchase of her home on date her name is on a deed_of_trust dated date attached is a copy of this deed_of_trust which contains ms ratcliffe’s signature her divorce does not reset her previous property ownership ms bux also invited mr marsh to contact her for purposes of scheduling an initial conference on date mr marsh sent a letter to ms bux quoting portions of legal treatises discussing north carolina real_estate law and various provisions of the north carolina general statutes mr marsh asserted that petitioner signed the deed_of_trust as a grantor in date because it was important for the bank to demand the joinder of petitioner in order to make sure that if mr ratcliffe predeceased her she did not claim her statutory rights to an elective life_estate under north carolina g s which would have been given precedence over the bank’s claim mr marsh asserted that petitioner’s interest in mr ratcliffe’s residence was non-possessory and was wholly contingent on mr ratcliffe’s predeceasing her after reviewing north carolina statutory provisions and related caselaw and obtaining approval from the commissioner’s national_office respondent conceded that petitioner never held a present ownership_interest in mr ratcliffe’s residence that she otherwise qualified for the fthbc and she properly elected to treat the purchase of her principal_residence as having been made on date in accordance with sec_36 on date the court entered a stipulated decision in this case indicating there is no deficiency in income_tax due from nor overpayment due to petitioner for the taxable_year and that she is not liable for an accuracy-related_penalty for the taxable_year on date petitioner and mr marsh executed an amendment to their original retainer agreement the amendment stated in relevant part the matter of the tax controversy with the irs is now resolved favorably to the client the firm has incurred time charges and expenses in the total amount of dollar_figure the client has made a deposit of dollar_figure with respect to the charges in above the parties agree that the firm shall on behalf of the client make a claim against the irs for legal fees as provided by law client shall cooperate fully with the presentation of such claim including testifying if necessary client shall make a second deposit of dollar_figure against the amount of the charges and expenses due which shall be immediately earned by firm firm shall refund to client the dollar_figure deposit out of the first dollars of any fees and expenses awarded by the court firm shall receive any excess received from the court above dollar_figure and shall apply such to the outstanding balance in above assuming client and firm perform their obligations under items above firm shall not seek any deficiency from client if the fees awarded less the refund to client does not total the full amount in above except as modified above the agreement remains in full force and effect on date petitioner filed the motion pending before the court prompting the court to vacate and set_aside the stipulated decision in accordance 2rule f disposition of motion for reasonable administrative and litigation costs shall be included in the decision entered in the case see sec_7430 with sec_7430 which generally sets a maximum rate of dollar_figure per attorney hour petitioner asserts that she is entitled to an award of dollar_figure for attorney’s fees and dollar_figure for out-of-pocket expenses for a total of dollar_figure discussion pursuant to sec_7430 a prevailing_party may be awarded reasonable administrative and litigation costs incurred in any administrative or court_proceeding brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty the term prevailing_party means any party other than the united_states or a creditor of the taxpayer which has substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues and meets the net_worth requirements of u s c sec d b see sec_7430 a party meeting these requirements shall not be treated as the prevailing_party however if the united_states establishes that its position in the proceeding was substantially justified sec_7430 to qualify for an award a prevailing_party must also have exhausted the administrative remedies available to such party within the irs and no award may be made with respect to any portion of a proceeding during which the prevailing party unreasonably protracted such proceeding sec_7430 the parties agree that petitioner substantially prevailed in this case and satisfies the applicable net_worth requirements the parties likewise agree that petitioner exhausted the administrative remedies available to her and did not unreasonably protract the proceedings the parties disagree however whether respondent’s position in the proceeding was substantially justified within the meaning of sec_7430 the parties also disagree as to the amount of fees and expenses that may be awarded to petitioner in the light of the amendment to her fee agreement with mr marsh to establish that his position was substantially justified the commissioner must show that his position was ‘justified to a degree that could satisfy a reasonable person’ or that his position has a ‘reasonable basis both in law and fact ’ 106_tc_76 quoting 487_us_552 interpreting a similar legal standard in the equal_access_to_justice_act u s c sec a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion 115_tc_366 citing pierce u s pincite in determining whether the position of the commissioner was substantially justified we must consider the basis for the legal position and the manner in which the position was maintained corkrey v commissioner t c pincite 86_tc_962 the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir aff’g tcmemo_1994_182 polz v commissioner tcmemo_2011_117 wl a significant factor to be considered is the information available to the commissioner at the time he established his position in the case and whether relevant information was presented to him sec_301 c proced admin regs the commissioner’s decision to concede a case is not conclusive that the taxpayer is entitled to an award under sec_7430 but a concession is a factor that may be considered 991_f2d_359 7th cir 108_tc_430 92_tc_760 the position_of_the_united_states is evaluated in two stages of the case the administrative_proceeding and the court_proceeding see huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 the appeals_office did not issue a notice of decision to petitioner before the notice_of_deficiency was issued and therefore respondent’s position in the administrative_proceeding was established as of date-- the date of the notice_of_deficiency sec_7430 fla country clubs inc v commissioner 122_tc_73 aff’d 404_f3d_1291 11th cir respondent’s position in the court_proceeding was that taken in his answer to the petition filed date see sec_7430 maggie mgmt co v commissioner t c pincite respondent determined in the notice_of_deficiency and in his answer to the petition that petitioner was not eligible for the fthbc respondent relied upon alternative theories for disallowing the fthbc first respondent concluded that petitioner did not qualify for the fthbc because she elected to treat the purchase of her new residence as if it had occurred on date at which time she was still married to mr ratcliffe respondent also relied upon the deed_of_trust that petitioner and mr ratcliffe executed in as evidence that she held a present ownership_interest in a principal_residence during the three-year period preceding the purchase of her new residence congress added sec_36 and the fthbc to the internal_revenue_code as part of the housing and economic recovery act of pub_l_no sec a stat pincite sec_36 provides a refundable tax_credit to a first-time_homebuyer of a principal_residence equal to the lesser_of of the purchase_price of the residence or dollar_figure sec_36 and b the term first- time homebuyer is defined in sec_36 as any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which sec_36 applies see 138_tc_51 sec_36 permitted a taxpayer purchasing a principal_residence after date and before date to accelerate the credit by electing to treat the purchase as having been made on date for purposes of sec_36 other than subsections c and f d during the course of the irs examination and the litigation that ensued the question arose whether petitioner had held a present ownership_interest in a principal_residence during the three-year period ending on date--the date she purchased her new principal_residence the ownership issue fully blossomed when respondent discovered the deed_of_trust executed in which stated that petitioner was a co-owner of mr ratcliffe’s residence in general the existence and nature of a property interest is determined under state law while federal_law determines how a particular property interest is treated for purposes of taxation under the internal_revenue_code see eg 131_tc_215 consistent with this principle the parties looked to north carolina law for purposes of resolving petitioner’s case at common_law dower entitled a widow to a life interest in one-third of the land of which her deceased husband had been seised at any time during marriage and which was inheritable by the issue of husband and wife see 85_f3d_1032 n 2d cir aff’g tcmemo_1995_90 the estate of dower was abolished in north carolina in see n c gen stat sec and was replaced with various statutory provisions that entitle a surviving_spouse to choose between accepting whatever is provided for the spouse in the deceased spouse’s will or taking a statutorily fixed percentage of the deceased spouse’s estate in this regard n c gen stat sec a provides in relevant part a in lieu of the intestate share provided in g s or the surviving_spouse of an intestate or the surviving_spouse who dissents from the will of a testator shall be entitled to take as his or her intestate share a life_estate in one third in value of all the real_estate of which the deceased spouse was seised and possessed of an estate of inheritance at any time during coverture except that real_estate as to which the surviving_spouse has waived the surviving spouse’s rights by joining with the other spouse in a conveyance thereof or has release d or quitclaimed the surviving spouse’s interest therein in accordance with g s or was not required_by_law to join in conveyance thereof in order to bar the elective life_estate or is otherwise not legally entitled to the election provided in this section in sum pursuant to n c gen stat sec so long as petitioner remained married to mr ratcliffe she would have an interest in his residence and other real_estate in the event he predeceased her specifically in the event of that contingency petitioner would be entitled to elect to take a life_estate in a portion of the value of mr ratcliffe’s real_estate holdings n c gen stat sec a provides that a waiver of an elective life_estate provided for in n c gen stat sec must be included in any 3n c gen stat sec a provides a in order to waive the elective life_estate of either husband or wife as provided for in g s every conveyance or other instrument affecting the estate right or title of any married_person in lands tenements or hereditaments must be executed by such husband or wife and due proof or acknowledgment thereof must be made and certified as provided by law conveyance or other instrument affecting the right or title of a married_person in real_estate respondent contends that his position in this case whether measured from the date of the notice_of_deficiency or the date respondent filed his answer to the petition was substantially justified respondent maintains that although the fthbc was enacted in date by early the irs was still in the process of finalizing fthbc policy positions and coordinating those policies with irs personnel across the country and during the period in question there was no meaningful body of caselaw interpreting sec_36 particularly with regard to the proper application of the fthbc provisions in cases involving various marital property rights under state law respondent avers that the facts in petitioner’s case including her election to claim the credit in a taxable_year in which she was married to mr ratcliffe and questions related to the nature of her interest in mr ratcliffe’s residence required coordination with the commissioner’s national_office to ensure consistency and uniformity in the treatment of similarly situated taxpayers respondent maintains that he acted reasonably by engaging with mr marsh in exploring these issues investigating the nature of petitioner’s interest in mr ratcliffe’s residence and arriving at a basis for timely settlement of the case petitioner counters that respondent failed to adhere to published guidance indicating that petitioner was both eligible for the fthbc and entitled to claim the credit for taxable_year despite the fact that she was married to mr ratcliffe during that year petitioner cites an article titled first-time_homebuyer credit scenarios appearing on the irs web site at http www irs gov newsroom article id html and internal_revenue_manual pt date in support of her position petitioner also argues that respondent should have discovered the deed_of_trust and conducted the legal analysis necessary to conclude that she did not have a present ownership_interest in mr ratcliffe’s residence before the notice_of_deficiency was issued to her 4petitioner’s reply states during marsh’s representation of petitioner with the appeals_office based upon information and belief there were a number of similarly situated cases involving taxpayers who were first time homebuyers in who were recently divorced had complied with sec_36 as written by congress and as instructed by the service in its informal q a guidance as set forth in paragraph supra but whose refunds were disallowed because the election to take the refund in meant that the refund would be issued for a year in which they were married it is worth noting that this statement generally is consistent with respondent’s assertion that he was attempting to coordinate his position on this issue and ensure consistent treatment for similarly situated taxpayers several factors lead us to conclude that respondent’s position disallowing the fthbc was substantially justified in so holding we look to both the legal and factual underpinnings of respondent’s position at the time petitioner’s amended_return for was under examination sec_36 was still a relatively new provision during the examination and thereafter legitimate questions arose as to whether petitioner qualified as a first-time_homebuyer as defined in sec_36 and whether she could take advantage of sec_36 and accelerate the credit by reporting it on an amended_return for specifically respondent was uncertain whether petitioner held a present ownership_interest in mr ratcliffe’s residence a term that is not defined in sec_36 moreover the issue was and is a novel one--there is no caselaw discussing the meaning of the term present ownership_interest in the context of marital property rights such as the right to an elective life_estate that petitioner held under north carolina law the disposition of petitioner’s case was further clouded by the discovery of the deed_of_trust and the unambiguous statement in that document that she was a co-owner of mr ratcliffe’s residence although respondent eventually conceded that petitioner was eligible for the fthbc that concession is not determinative as to whether she is entitled to an award under sec_7430 see sokol v commissioner t c pincite considering the complexity of the applicable statutory provisions the facts underlying petitioner’s case and the novel issues presented we conclude that respondent’s position disallowing the credit was reasonable and represented a good- faith effort to enforce the internal revenue laws see 102_tc_391 commissioner’s position substantially justified where case presented issue of first impression position was not contrary to any published decision and position did not lack colorable justification rowe v commissioner tcmemo_2002_136 wl commissioner’s position in a complex case applying the relatively new legal principles of sec_6015 without the benefit of legislative_history was substantially justified livingston v commissioner tcmemo_2000_387 wl commissioner was entitled to take a reasonable amount of time to verify and concede taxpayer’s claim for spousal relief under sec_6015 considering that the provision was newly enacted and raised novel and complex interpretative issues stating the proposition slightly differently we cannot say that respondent’s position conflicted with the clear and unequivocal language of the statute so as to render the position unreasonable see nalle v commissioner f 3d pincite we reject petitioner’s assertion that respondent should have discovered the deed_of_trust and conceded that she was entitled to the fthbc before issuing the notice_of_deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed rule a 308_us_488 292_us_435 although the record shows that petitioner was cooperative and responsive to the examining agent’s request for information there is no indication that she offered independent corroboration of her assertion that she did not own an interest in mr ratcliffe’s residence nor did she offer to explain the genesis of the deed_of_trust or the nature of her interest in mr ratcliffe’s residence before ms bux raised the matter with mr marsh in her letter dated date petitioner’s argument that respondent failed to adhere to the published guidance regarding the proper application of sec_36 is equally unpersuasive 5the question whether petitioner ever held a present ownership_interest in mr ratcliffe’s residence is not before the court in this case and we express no opinion with regard to that issue we have reviewed the irs articles and materials that petitioner cites and find that they are not controlling with regard to the finer points of law presented in her case in the light of mr marsh’s detailed response to ms bux’s letter we conclude that respondent’s decision to concede the case was both timely and reasonable considering all of the circumstances see sokol v commissioner t c pincite upon receiving relevant information the commissioner is allowed sufficient time to resolve factual issues and decide whether to concede in accordance with the foregoing we hold that respondent’s position in this case was reasonable and substantially justified under sec_7430 it follows that petitioner is not the prevailing_party within the meaning of sec_7430 and we will deny petitioner’s motion to reflect the foregoing an appropriate order and decision will be entered 6because we conclude that respondent’s position was substantially justified we do not address respondent’s argument that petitioner incurred legal fees of only dollar_figure as opposed to the higher amount requested in her motion
